Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-6 and 16-19, without traverse, filed October 14, 2020 is acknowledged and has been entered.  Claims 8-14 and 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-6, 8-14, and 16-22 are pending.  Claims 1-6 and 16-19 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing dates of EUROPEAN PATENT OFFCE (EPO) 17 382 399.6 filed 06/26/2017 and EUROPEAN PATENT OFFCE (EPO) 17 382 923.5 filed 12/29/2017.  Based on the filing receipt, the effective filing date of this application is June 26, 2017 which is the filing date of Foreign Application EPO 17 382 399.8 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step a) is objected to in reciting improper Markush language in reciting, “a lymphocyte activation compound selected from the group consisting of: … ionomycin and PMA (phorbol myristate acetate), lectins, superantigens, Lipopolysaccharides (LPS), antigen determinants and epitopes, or through a Mix Lymphocyte Reaction.”  Perhaps Applicant intends, “a lymphocyte activation compound selected from the group consisting of: … ionomycin, PMA (phorbol myristate acetate), lectins, superantigens, Lipopolysaccharides (LPS), antigen determinants, antigen epitopes, and a Mix Lymphocyte Reaction.”
Claim 1, step a) is objected to in reciting improper overlapping Markush groups in reciting, “a lymphocyte activation compound selected from the group consisting of: … antigen determinants and epitopes, or through a Mix Lymphocyte Reaction” since these components appear to overlap in scope.

Claim 1, step d) lacks antecedent basis in reciting, “the immunosuppressant drug.”
Claim 1, step d) is ambiguous in reciting, “solution of a compound capable of revealing an inhibitory zone” because it is unclear what Applicant intends to encompass in the recitation of “solution of a compound” and “revealing.”  The phrase "solution of a compound" is not clearly defined by the claim nor described for support in the specification to allow ascertainment of what embodiment is intended, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, “reveal” appears to be a subjective term lacking a comparative basis of defining its metes and bounds.    
Claim 1, step e) is vague and indefinite in reciting, “obtaining the quantification of the immune-modulator drug gradient formed” because it is unclear how immune-modulator drug gradient formation is detected, much less, quantified and/or measured, absent use of a label or dye, and absent recitation of detection technique.   Applicant’s disclosure provides discussions of diffusion gradient, ID50, and IC50 in paragraph [0050] and of what is encompassed in the recitation of “immune-modulator drug gradient” in paragraph [0069] being defined as “substance distribution behavior described by Fick’s diffusion laws;” however, it fails to clearly define how the immune-In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 is further indefinite in appearing incomplete in reciting, “A method to quantitatively measure the response of a patient to an immune-modulator drug” in the preamble, and in step e), “obtaining the quantification of the immune-modulator drug gradient formed” because it fails to clearly set forth how the patient’s response to the immune-modulator drug is specifically quantitatively measured.
Claim 17 is vague and indefinite in reciting, “the quantification …. obtained by image acquisition or quantification of fluorescence, absorbance, or luminescence signal” because it is unclear how such signals can be detected and quantified, absent recitation of a dye or label in claim 1 that is capable of producing a detectable fluorescence, absorbance, or luminescence signal.
Claim 19 is objected to in reciting, “more than preferably more than 97%.”  It should recite, “more than 97%.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 2, 4-6, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fischbach (US 2010/0056390) in view of Thompson et al. (US 2017/0088814).
	Fischbach teaches a method of drug screening (i.e. quantitatively measuring) a patient’s cellular response (inhibition, release of cell factor, cell survival) to a candidate modulator drug (biologically active test agent; chemotherapeutic agent) in a three-dimensional cell culture system contained in a multiwall plate (Abstract; [0023, 0024, 0041, 0047-0054, 0085, 0086], Figure 1).  Fischbach teaches obtaining cells (normal cells, patient-derived primary cell) from the patient including leucocytes and/or lymphocytes [0008, 0009, 0055, 0108]; embedding (encapsulating) the cells within a hydrogel [0008, 0012, 0013, 0070, 0071, 0080, 0081, 0107]; and, contacting the hydrogel having the cells embedded (encapsulated) therein with a modulator drug [0026, 0029-0034, 0039, 0047-0054, 0056, 0058, 0114].  A compound solution (i.e. fluorescence label, H&E Stain) capable of generating fluorescence signal that reflects 
The hydrogel is alginate, formed through non-covalent crosslinking polymer chains and is located in a support comprising channels and wells ([0011, 0018, 0040]; Figure 2). The total polymeric fraction which consists of agarose (alginate) at 0.5% (5 g/100 ml hydrogel; 0.5-10% hydrogel) represents less than 5% of the hydrogel composition.  The hydrogel contains more than 95% aqueous phase which consists of cell culture medium, or more than 97% aqueous phase consisting of cell culture medium [0076, 0077, 0135, 0135].  The hydrogel composition generates a non-toxic microenvironment culture system capable of sustaining cell proliferation having adequate nutritional composition and stiffness (Figure 1; [0010, 0085, 0086, 0098]).
Fischbach differs from the instant invention in failing to teach that the cells are activated using a lymphocyte activation compound, and then contacted with one or more immune-modulator drugs to measure a patient’s response to the immune-modulator drug.
Thompson et al. disclose a physical self-organizing system composed of a non-covalent network of hydrogel formed through non-covalent crosslinking of polymeric chains for use in biotechnological applications (Abstract).  The hydrogels are biocompatible and suitable for 3D cell culture systems [0045].  In practice, Thompson et 
	With respect to resazurin in claim 6, Thompson et al. teach using cyanine and FDA in cell viability / proliferation assays as a compound solution capable of providing fluorescence signal in paragraphs [0052, 0053].  Applicant also teaches cell viability / proliferation quantitation assays using resazurin [0028, 0038]; and admits, by way of disclosure in paragraph [0159] that other equivalent fluorescent dye options capable of producing fluorescence signal in measuring cell activity are well known and conventional in the art for use in Applicant’s claimed invention.   
With respect to the hydrogel being located in a support comprising channels and wells having dimensional proportions: 1) longitudinal axis at least 4 times longer than the length average of the two other axes; 2) the wells contain at least 40 µl hydrogel; 3) 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the T cells, agonist antibody activators, and immune-

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if rewritten to obviate all 112b rejections.
The prior art of record fails to teach or fairly suggest that the total polymeric fraction of the hydrogel in claim 1 consists of co-polymer methyl cellulose and collagen; wherein the methyl cellulose content is equal or below 4% (g/100 ml hydrogel) and collagen content is below or equal to 0.3% (g/100 ml hydrogel). 

7.	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Lee et al. (US 2014/0273053) teach an array-based cell chip in which cells having a fixed 3D structure are immobilized on hydrogel matrix composed of collagen or matrigel or alginate; wherein the hydrogel is contained in wells of a microplate (Abstract; [0009-0029]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 11, 2021